               Case 2:20-mj-00213-JRC Document 15 Filed 04/30/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. MJ20-213

10           v.                                             DETENTION ORDER

11   RAOUL V. NORMANDIA, Jr.,,

12                               Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with possession of controlled substances with the intent to

18   distribute. This is a disturbing case. The government alleges defendant is the source of fentanyl

19   laced pills that a codefendant distributed to a sailor in the U.S. Navy, and which killed the sailor.

20   When defendant was arrested, he was in a Lexus with a felon who was armed with a firearm.

21   Police found 67 grams of cocaine in the Lexus. A search of defendant’s residence yielded two

22   firearms, large amounts of cash, body armor, numerous cell phones, measuring and packaging

23   material, cocaine, MDMA, and suspected fentanyl. This is also a very sad case. Defendant has

     family members who love and support him, and defendant has minimal criminal history.


     DETENTION ORDER - 1
                Case 2:20-mj-00213-JRC Document 15 Filed 04/30/20 Page 2 of 2



 1   Defendant stated to the Court he loves his family and wants to make amends for mistakes he has

 2   made. However, in view of the seriousness of the offense, defendant’s association with armed

 3   felons, and possession of drugs, money and firearms, the Court concludes that defendant poses a

 4   risk to the community and should be detained.

 5          It is therefore ORDERED:

 6          (1)     Defendant shall be detained pending trial and committed to the custody of the

 7   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 8   from persons awaiting or serving sentences, or being held in custody pending appeal;

 9          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

10   counsel;

11          (3)     On order of a court of the United States or on request of an attorney for the

12   Government, the person in charge of the correctional facility in which Defendant is confined

13   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

14   connection with a court proceeding; and

15          (4)     The Clerk shall provide copies of this order to all counsel, the United States

16   Marshal, and to the United States Probation and Pretrial Services Officer.

17          DATED this 30th day of April, 2020.

18

19                                                                A
                                                           BRIAN A. TSUCHIDA
20                                                         Chief United States Magistrate Judge

21

22

23




     DETENTION ORDER - 2
